Citation Nr: 1412325	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for posttraumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran had active military service from July 1959 to July 1961, from September 1961 to September 1964, and from December 1964 to August 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent, each, for posttraumatic arthritis of the left knee (left knee disability), chronic cervical strain, and chronic lumbar strain.  The Veteran perfected an appeal of those matters.  

In June 2009, the Veteran withdrew a prior  request for a Board hearing before a Veterans Law Judge in Washington, DC.

In August 2012, the Board characterized the appeal as also including the matter of entitlement to a total rating based on individual unemployability (TDIU) due to unemployabaility, due to the service-connected cervical and lumbar spine disabilities (consistent with  Rice v. Shinseki, 22 Vet. App. 447 (2009)), and denied a rating in excess of 20 percent for the left knee disability.  The Board also remanded the claims for increased ratings for cervical strain and lumbar strain, as well as the claim for a TDIU due to the cervical and lumbar spine disabilities for which higher ratings were sought, for further development.  

The Veteran appealed the Board's denial of an increased rating for the left knee disability to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion for remand filed by representatives for both parties, vacating that portion of the Board's August 2012 decision pertaining to the left knee disability, and remanding that matter to the Board for further action in compliance with the joint motion. 

The claims for increased ratings for the cervical and lumbar spine disabilities, and for a TDIU due to those disabilities remain under development at this time.  Those matters will be the subject (s) of a future Board decision, if necessary.


The Virtual VA paperless claims processing system contains additional VA outpatient treatment records through July 2012. 

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002), and 38 C.F.R. § 20.900(c) (2013).  

As a final preliminary matter, the Board notes that, in connection with this appeal, the Veteran was previously represented by the Disabled American Veterans.  However, in April 2013, the Veteran executed a power of attorney in favor of private attorney Robert V. Chisholm.  The Board recognizes the change in representation.

For reasons expressed below, the  claim for an increased rating for left knee disability is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim for a rating in excess of 20 percent for posttraumatic arthritis of the left knee is warranted.  

In the August 2012 decision, the Board relied, in part, on clinical findings noted in the report of an August 2007 VA examination of the left knee.  The parties to the joint motion found that the examination was inadequate because the examiner did not address range of motion or loss due to pain by noting the initial degree of range of motion lost due to pain and any functional loss during flare ups or when the knee is used repeatedly over a period of time, citing Mitchell v. Shinseki, 25 Vet.App. 32 (2011) and DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In August 2007, a VA physician noted the Veteran's reports of left knee pain, "giving way," and daily flare-ups that required daily 30 minute soaks in a hot whirlpool.  The Veteran reported the use of an elastic support and cane but reported additional loss of function during flare-ups.  On examination, the physician noted a range of motion of the left knee of 5 degrees extension to 90 degrees flexion with pain throughout the range of motion and no additional limitation with repetitive flexion or extension.  The left knee was clinically stable.  X-rays revealed post-surgical changes and severe osteoarthritis.   

Although the physician noted no additional limitation after repetitive use, the examiner made no initial finding as to the extent to which motion was limited due to pain, as required by DeLuca and further explained in Mitchell.  It is unclear from the physician's notation regarding the Veteran's range of motion on flexion and extension of his left leg whether and at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  The physician also did not discuss whether the Veteran has any functional loss due to  pain during flare-ups, despite noting the Veteran's assertions of flare-ups requiring daily whirlpool soaks. 

Under these circumstances, the Board finds that further examination, with clinical findings responsive to applicable rating criteria, as well as DeLuca and Mitchell factors (in particular, those noted above), are needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA left knee examination, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence, to include VA outpatient treatment records dated since July 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should  also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran and his representative should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, outstanding treatment records from the Alabama Orthopaedic Specialists dated since April 2009. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding treatment records from Alabama Orthopaedic Specialists dated since April 2009. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA left knee examination, by the physician who performed the August 2007 examination, if available, or another appropriate physician, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The physician should conduct range of motion testing (expressed in degrees) and a clinical stability evaluation of the left knee.  The physician must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician must also address the Veteran's report of instability and additional loss of function of the left knee during flare-ups.

The physician must set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a higher rating for left knee disability.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim on appeal in light of all pertinent evidence(to include all that added to the record since the last adjudication) and legal authority (to consideration of whether staged rating (pursuant to Hart, cited above), is appropriate.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



